Citation Nr: 1207192	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  05-21 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1968 to February 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2004 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2009, the Veteran withdrew his request for a Board hearing.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In May 2011, the Board reopened the claim of service connection for a right shoulder disability and remanded the claim for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The current right shoulder disability, to include degenerative joint disease, was not affirmatively shown to have been present in service; arthritis was not manifest to a compensable degree within one year of separation from service; and the current right shoulder disability is unrelated to an injury or disease or event of service origin.  


CONCLUSION OF LAW

The current right shoulder disability was not incurred in or aggravated by service and service connection for the right shoulder disability to include degenerative joint disease may not be presumed based on the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a fully adequate VCAA notice by letter dated in November 2009.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  In May 2006, the Veteran also received notice regarding disability ratings and effective-date elements of the claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

To the extent that a fully adequate VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content complying VCAA notice, the claim of service connection was readjudicated as evidenced by the supplemental statement of the case, dated in August 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, VA examinations, records from the Social Security Administration, and lay statements have been associated with the file.  VA records from the Houston VA Medical Center, Lufkin outpatient clinic and the VA medical facility in Shreveport, Louisiana are included the claims folder.  Additionally, in conjunction with reopening the claim of service connection for a right shoulder disability the Veteran was afforded a VA examination in July 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner in July 2011 incorrectly indicated that the separation examination was in February 1970 when in fact it was in December 1969.  Further, the Veteran's medical history was not presented with complete accuracy as the examiner indicated the first post-service treatment was in 2004 while the claims folder shows the Veteran in 1995 was diagnosed with right shoulder arthritis.  Nevertheless, the Board finds these errors to be harmless as the examiner provided an adequate rationale for the opinion rendered, which is consistent with the other competent evidence of record including a VA opinion in February 2005.  The Board finds that the evidence of record is adequate to decide the claim.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  


Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if it preexisted such service was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a) (West 2002).  

Service records show that in March 1969 the Veteran was treated for tendonitis of the rotator cuff secondary to throwing a baseball.  While the records did not indicate whether the Veteran injured his right shoulder or left shoulder the Board will resolve reasonable doubt in the Veteran's favor and assume that he injured his right shoulder.  Nevertheless as the discharge examination report in December 1969 was normal, the record suggests that any right shoulder symptomatology or findings previously noted had resolved prior to his separation.

Since the service treatment records lack the documentation of the combination of manifestations sufficient to identify a chronic disability of the right shoulder in service and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, as there was only one incident noted in the service records, continuity of symptomatology has not been established.  

After service, arthritis of the right shoulder was first documented in November 1995, which is well beyond the one year presumptive period following separation from service in 1970 for manifestation of arthritis of the right shoulder as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran contends he has had a right shoulder disability since service.  A VA progress note in January 2002 shows the Veteran complained of right shoulder pain since 1969.  

The Veteran is competent to describe the symptoms of an injury or illness; however, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran's statements regarding continuity of symptomatology are inconsistent.  In July 2005 the Veteran indicated he had right shoulder pain due to a fall.  That same month he also attributed his right shoulder pain to dislocating his shoulder playing baseball during service in Germany.  On the report of medical history in December 1969 upon separation from service, the Veteran denied having shoulder pain.  Social security records show that in a statement in April 2001, the Veteran claimed he broke his right shoulder when he fell off a two story building.  Furthermore, the Veteran statements must be weighed against the other evidence of record, including the lack of any objective evidence of treatment pertaining to a right shoulder disability after the Veteran's separation from active duty in 1970 until 1995.  The absence of any clinical evidence for decades after service weighs against a finding that the Veteran's current right shoulder disability was present in service or immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the Board does not find his statements as to continuity to be credible.  

As for service connection based on the initial diagnosis after service, lay evidence can serve to support a claim for service connection.  Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

It has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

While the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms which support a later diagnosis by a medical professional, there is no pertinent symptomatology before 1995.  

Although the Veteran is competent to describe symptoms, a right shoulder disability to include arthritis, is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.  Nor is it a simple medical condition a lay person is competent to offer an opinion on.  Therefore the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation for his claim of service connection for a right shoulder disability.

The competent evidence consists of medical records from 1995 to 2011, to include VA records and medical records associated with the Social Security Administration.  After service, the records first show a right shoulder disability in November 1995 in the form of a VA x-ray report which indicated degenerative joint disease of the right shoulder.  Subsequent records continue to show a right shoulder disability.  

On VA examination in February 2005, the examiner concluded that the Veteran's current right shoulder condition was not caused by or a result of the tendonitis he was treated for in service as the Veteran currently did not have any evidence of rotator cuff tendonitis or bursitis of the right shoulder.  The examiner explained that the Veteran had cervical radiculopathy which caused tingling and radiating pain in the shoulder.  

On VA examination in July 2011, the assessment was joint disease of the right shoulder with frozen shoulder at 90 degrees flexion.  The examiner concluded that the right shoulder was not caused by or the result of service as the separation examination did not indicate any kind of musculoskeletal problems and the evidence lacked documentation of chronicity since service.  The examiner opined that there is no information in the record to establish that any right shoulder injury in service was significant enough to cause future problems.  The Board finds this opinion to be probative since the examiner considered the nature of the current right shoulder disability, the Veteran's history, and longitudinal complaints.  For these reasons, the VA opinion in July 2011, which is uncontroverted by the competent evidence of record, is persuasive evidence against the claim for service connection for a right shoulder disability.

As the preponderance of the evidence is against the claim of service connection for a right shoulder disability for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right shoulder disability is denied.  



____________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


